Exhibit23 Consent of Independent Registered Public Accounting Firm Plan Administrator Kirby401(k) Plan: We consent to the incorporation by reference in the Registration Statements (File Nos.333-129333 and 33-57625) on FormS-8 of Kirby Corporation of our report dated June26, 2008, with respect to the statements of net assets available for benefits (modifiedcash basis) of the Kirby401(k) Plan as of December31, 2007 and 2006, and the related statements of changes in net assets available for benefits (modified cash basis) for the years then ended and the supplemental scheduleH, line4a – schedule of delinquent participant contributions (modified cash basis) for the year ended
